FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          January 28, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-4142
                                                   (D.C. No. 2:19-CR-00237-DB-1)
 CARLOS ROVERI ARTIAGAS-                                      (D. Utah)
 ACOSTA,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, McHUGH and MORITZ, Circuit Judges.
                  _________________________________

      Carlos Roveri Artiagas-Acosta pleaded guilty to reentry of a previously

removed alien in violation of 8 U.S.C. § 1326. He was sentenced to serve 48 months

in prison. Although his plea agreement contained a waiver of his appellate rights, he

filed a notice of appeal. The government has moved to enforce the appeal waiver in

the plea agreement pursuant to United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir.

2004) (en banc) (per curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Artiagas-Acosta’s appeal is

within the scope of the appeal waiver; (2) he knowingly and voluntarily waived his

appellate rights; and (3) enforcing the waiver would not result in a miscarriage of

justice.

       In response to the government’s motion, Mr. Artiagas-Acosta, through

counsel, states that “[he] does not dispute that his plea, along with his waiver of

appeal rights, was knowingly and voluntarily entered.” Resp. at 1. He also

acknowledges that his appeal falls within the scope of the appeal waiver in his plea

agreement. Finally, he states that “the record in this case does not disclose any

reasonable basis for asserting that enforcement of the plea waiver ‘would result in a

miscarriage of justice’ under the applicable standard.” Id. (citing Hahn, 359 F.3d at

1325). Because Mr. Artiagas-Acosta concedes that his appeal waiver is enforceable

under the standards set forth in Hahn, we grant the government’s motion to enforce

the appeal waiver and dismiss the appeal.


                                            Entered for the Court
                                            Per Curiam




                                            2